In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Winick, J.), dated May 16, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants submitted admissible evidence demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the plaintiff failed to come forward with competent evidence to raise an issue of fact (see, Nisnewitz v Renna, 273 AD2d 210; Guzman v Michael Mgt., 266 AD2d 508; Smith v Askew, 264 AD2d 834; Kauderer v Renta, 261 AD2d 365; Lobo v Singh, 259 AD2d 523). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.